United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 21-2201
                          ___________________________

                                      Clemel Penn

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

                                Motion Industries, Inc.

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                      Appeal from United States District Court
                    for the Eastern District of Arkansas - Central
                                    ____________

                             Submitted: August 30, 2021
                              Filed: September 2, 2021
                                   [Unpublished]
                                   ____________

Before BENTON, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

        In this action under the Fair Labor Standards Act (FLSA), Clemel Penn appeals
after the district court granted his motion to approve the parties’ settlement agreement
and to dismiss the case, but reduced the settled attorney’s fees and costs. For the
following reasons, we vacate the portion of the district court’s order reducing the
attorney’s fees and costs, affirm in all other respects, and remand for further
proceedings.

       Although Penn argues on appeal that the district court lacked authority to
review the settled attorney’s fees and costs, we conclude that he invited any error
because his motion invited judicial review by indicating the settlement agreement was
“contingent upon court review and approval” of the terms of the agreement, and by
explicitly addressing the reasonableness of the settled attorney’s fees and costs. See
Roth v. Homestake Mining Co. of Cal., 74 F.3d 843, 845 (8th Cir. 1996) (erroneous
ruling generally does not constitute reversible error when it is invited by same party
who seeks on appeal to have ruling overturned). We further conclude, however, that
the record in this case is insufficient to enable a meaningful review of whether the
district court abused its discretion by reducing the attorney’s fees and costs to $500.
See EEOC v. CRST Van Expedited, Inc., 944 F.3d 750, 755-56 (8th Cir. 2019)
(standard of review); see also EEOC v. Hendrix Coll., 53 F.3d 209, 211-12 (8th Cir.
1995) (district court’s failure to make findings and failure to state legal basis for
attorney’s fees award ordinarily necessitates remand).

       Accordingly, we vacate the district court’s reduction of the settled attorney’s
fees and costs, and remand for further proceedings consistent with this opinion. In
all other respects, we affirm.
                        ______________________________




                                         -2-